Name: Commission Regulation (EEC) No 1350/79 of 29 June 1979 amending for the third time Regulation (EEC) No 610/77 on the determination of prices of adult bovine animals on representative Community markets and the survey of prices of certain other cattle in the Community
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 2. 7. 79 Official Journal of the European Communities No L 163/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 1350/79 of 29 June 1979 amending for the third time Regulation (EEC) No 610/77 on the determination of prices of adult bovine animals on representative Community markets and the survey of prices of certain other cattle in the Community HAS ADOPTED THIS REGULATION : Article 1 1 . Annex I to Regulation (EEC) No 610/77 is replaced by the Annex to this Regulation . 2 . In Annex III under point E. 3 . of Regulation (EEC) No 610/77 the corrective amount of £ 70 is replaced by £ 120 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 425/77 (2 ), and in particular Arti ­ cles 12 (7) and 25 thereof, Whereas the information available on the trend in cattle numbers indicates that the coefficients used in calculating the price of adult bovine animals on the representative markets of the Community should be adjusted ; Whereas Annex I to Commission Regulation (EEC) No 610/77 (3), as last amended by Regulation (EEC) No 1029/78 (4), should therefore be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Beef and Veal, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply for the first time for the calculation of the levies applicable from 2 July 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 June 1979 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 148, 28 . 6 . 1968 , p. 24 . 0 OJ No L 61 , 5 . 3 . 1977, p. 1 . (J ) OJ No L 77, 25. 3 . 1977, p. 1 . (4) OJ No L 132, 20 . 5 . 1978, p. 63 . No L 163/2 Official Journal of the European Communities 2. 7 . 79 ANNEX Coefficients to be used in calculating the price on the representative Community markets for adult bovine animals Germany Belgium Denmark France Ireland Italy Luxembourg Netherlands United Kingdom 19.3 3.7 3.9 30.2 7.9 11.2 0.3 6.2 17.3